COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Joseph Prestiano v. The State of Texas

Appellate case number:   01-18-00763-CR

Trial court case number: B-16-0472-SA

Trial court:             119th District Court of Tom Green County

       Appellant Joseph Prestiano’s further motion for rehearing is denied.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Justices Keyes, Lloyd, and Goodman.


Date: September 17, 2019